ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Nelson R. Kandel, to place Respondent on thirty (30) days Suspension.
The Court, having considered the Petition, it is this 27th day of December, 1995
*114ORDERED that Respondent, Nelson R. Kandel, be and he is hereby suspended from the practice of law in the State of Maryland for a period of thirty (30) days, effective on the 1st day of March, 1996, and it is further;
ORDERED that the Clerk of this Court shall remove the name of Nelson R. Kandel from the register of attorneys in this Court, and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule BV13, and it is further;
ORDERED, that upon the expiration of the period of suspension specified in this Order, the Clerk of this Court shall replace the name of Nelson R. Kandel upon the register of attorneys in this Court, provided, however, that Nelson R. Kandel may practice law only after (a) he files with Bar Counsel a verified statement that he has complied with all respects with the terms of the suspension herein ordered and that (b) Bar Counsel notifies the Clerk of this Court that the statement has been filed and that Bar Counsel is satisfied that Nelson R. Kandel has complied with the terms of the suspension, and it is further;
ORDERED, that upon compliance with the foregoing, the Clerk of this Court shall replace the name of Nelson R. Kandel on the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State pursuant to BV13.